Order entered November 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00988-CR

                           VICTOR MANUEL CRUZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-25901-W

                                         ORDER
       The District Clerk is ORDERED to file, within ten days of the date of this order, a

supplemental clerk’s record containing the trial court’s December 13, 2012 nunc pro tunc

judgment deleting the deadly weapon finding from the court’s June 29, 2012 judgment.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE